         Case 3:20-cv-01534-CSH Document 49 Filed 02/02/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA,

                    Plaintiff,

                       v.                           Civil Action No. 3:20-cv-01534-CSH

 YALE UNIVERSITY,
                                                    February 2, 2021
                   Defendant.

                        MOTION TO WITHDRAW APPEARANCE

       Pursuant to D. Conn. Local Rule 7(e), the undersigned counsel for Defendant Yale

University (“Yale”) hereby moves to withdraw his appearance (Doc. 26). In support of this

motion, the undersigned represents that he soon will be leaving Hogan Lovells, US LLP, lead

counsel for Yale, for other employment. Yale will continue to be represented in this action by

Attorneys Christopher F. Droney, Erick M. Sandler and Sara J. van Vliet (Day Pitney LLP) and

Neal Kumar Katyal, Peter S. Spivack, Jo-Ann Tamila Sagar, and Sundeep Iyer (pro hac vice,

Hogan Lovells, US LLP). Yale has been notified of the filing of this motion.

       WHEREFORE, the undersigned requests that the Court grant the withdrawal of his

appearance for Yale.

                                                   DEFENDANT,
                                                   YALE UNIVERSITY

                                              By: /s/ Michael J. Zubrow
                                                   Michael J. Zubrow (phv10953)
                                                   Hogan Lovells, US LLP
                                                   555 Thirteenth Street, N.W.
                                                   Washington, DC 20004
                                                   (202) 637-5600
                                                   michael.zubrow@hoganlovells.com
          Case 3:20-cv-01534-CSH Document 49 Filed 02/02/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE

        This is to certify that on this 2nd day of February, 2021, a copy of the foregoing Motion To

Withdraw Appearance was filed electronically and served by mail on anyone unable to accept

electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of the court’s

electronic filing system. Parties may access this filing through the court’s CM/ECF system.



                                                  /s/ Michael J. Zubrow
                                                  Michael J. Zubrow




                                                    2
